PER CURIAM.
The husband appeals an amended final judgment of dissolution challenging the trial court’s valuation of the parties’ jointly-owned beeper business, which formed the basis for the trial court’s division of property between the parties. We agree that the record before this court does not itself manifest an evidentiary basis for the trial court’s valuation (certain documents and exhibits referred to by the parties have not been included in the record on appeal), and the final judgment does not provide an explanation of how the valuation was arrived at. See, Sheffield v. Sheffield, 522 So.2d 986 (Fla. 1st DCA 1988). We therefore reverse for further evidentiary proceedings and findings with respect to the marital property, and distribution as between the parties.
With respect to the husband’s second point on appeal, this court is without jurisdiction to review the order awarding fees in this plenary appeal. Roberts v. Askew, 260 So.2d 492, 494 (Fla.1972).
REVERSED and REMANDED.
SMITH, ZEHMER and MINER, JJ., concur.